Submit this form by e-mail to:

CrimIntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles criminal duty. JUL 7 | 20?!
CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.
CrimIntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.

 
 

#:2

   

Case 8:21-mj-00500-DUTY Document 2 Filed 07/21
ILEO-‘SOUTHERN DIVIS!

N
CLERK, U.S. DISTRICT COURT

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY sve DEPUTY |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CASENUMBER: @° 22\- M\S- OOSOG —-PUTX

 

 

UNITED STATES OF AMERICA
‘ PLAINTIFF 21-CRIM-343
. REPORT COMMENCING CRIMINAL
Frank Liu
ACTION
USMS# DEFENDANT

 

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

is

10.

11.

2.

14.

 

The defendant was arrested in this district on July 21, 2021 at 6:00 AM [7] PM
or
The defendant was arrested in the District of on at [] AM [] PM

 

The above named defendant is currently hospitalized and cannot be transported to court for arraignment or

any other preliminary proceeding: [] Yes No
Defendant is in U.S. Marshals Service lock-up (in this court building): Yes —] No

Charges under which defendant has been booked:

Conspiracy to Commit Money Laundering (18 U.S.C. § 1956); and (18 U.S.C. § 371)
Offense charged is a: Felony (J Minor Offense ] Petty Offense [-] Other Misdemeanor

Interpreter Required: [] No Yes Language: English and Mandarin

 

Year of Birth: 1955

Defendant has retained counsel: No
(1 Yes Name: Phone Number:

 

 

Name of Pretrial Services Officer notified: Vivian Villegas

 

Remarks (if any):

 

 

 

 

Name: Peter Strauss (please print)
Office Phone Number: 646-342-0190 13. Agency: DEA
Signature: fA 15. Date: July 21, 2021

 

 

 

CR-64 (09/20) REPORT COMMENCING CRIMINAL ACTION
